[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 827 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 828 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 829 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 830 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 831 
On a former day we affirmed, by a divided court, the decree of the lower court entered in this cause. The suggestion of error has required a re-examination and reconsideration of the facts and legal questions. Since we have concluded the suggestion of error is well taken it is necessary for us to restate the case and give the reasons which have brought us to the present conclusion.
The precise question for decision is whether, or not, title to the minerals under approximately 136 acres of land located in Washington County was conveyed to Sam Hyman by a tax deed executed by the Chancery Clerk to Hyman April 8, 1946. There had been two tax sales to Hyman — one dated April 3, 1944, and the other dated April 2, 1945, but the tax deed is based alone on the 1944 sale. The time for redemption had expired under the 1943, but not under the 1944, sale. Under both sales the land was advertised as the "NW 1/4 SW 1/4 and all N 1/2 lying W of Clear Creek, S 13, T 19, R 7". The consideration in the tax deed was $111.97. The value of tax purposes was $885.00 in 1943 and $800.00 in 1944. On May 21, 1946, Sam Hyman executed a quitclaim deed to the land to A.M. Hyman, the appellee.
It will be noted both tax sales purported to convey the surface and the minerals — the entire property. But McNatt contends the minerals were not conveyed under the facts of this case. We will state the essential facts, in addition to the foregoing, disclosed by the record.
On January 10, 1942, L.A. Wyatt was the fee owner of all the land — surface and minerals. On that day he executed a warranty deed to McNatt to "all of the oil, gas and other minerals of every kind and character on *Page 841 
or under" the described land. The McNatt deed was recorded.
In February 1942, McNatt went to the tax assessor of Washington County and requested the assessor to separately assess to him the minerals. This report was oral and written. He informed the assessor he owned the minerals and he wanted them separately assessed "so I could pay taxes on it, and in case anything happened that the land tax was not paid I would be protected — have my minerals". He had a correct description and estimated a value for tax purposes at one dollar per acre, which was what he gave for it, and which value, it appears, was the uniform value for tax purposes on minerals in Washington County. The assessor refused to separately assess the minerals and declined to accept the writing, giving as a reason, according to the recollection of McNatt and not denied by the assessor, "the Board of Supervisors wouldn't assess the minerals separate from the land."
McNatt then went to the Chancery Clerk and inquired what to do. The Clerk told him to see the Sheriff and Tax Collector. He did that, advising the collector he owned the minerals and wanted them separately assessed. It appears the collector undertook to do that by making a notation on the roll on the line where the land was listed for taxes. Just what the collector did at that time is not entirely clear. Of course, the taxes for 1942 could not be paid in February, 1942, which was the time McNatt went to the assessor, the clerk and the collector. Presumably, the collector entered on that line the letters "M.R." in red pencil, which the deputy collector testifie was understood to mean mineral rights. The roll before us for the year 1942 shows, in addition to the number of the tax receipt issued to the owner of the surface, two other numbers with the letters "M.R." opposite them. These are in the column headed "Number of Tax Receipt 1942". In addition, there appears to the left of that column an unexplained number in a column without *Page 842 
a heading. As stated, it is not shown clearly what, if anything, other than "M.R." the Collector placed in that column when McNatt went to him in February, 1942. However, it is shown, without dispute, that McNatt paid to the collector the taxes on the minerals for the years 1942, 1943, 1944 and 1945, and the collector duly issued his tax receipts therefor. The receipts for the years 1942 and 1943 contain the wording "All mineral interest in the following Des. Property" describing the property according to the foregoing surface description, and also saying further "Des. DB 308 P. 485", which is the deed book and page, according to uncontradicted allegations of McNatt's bill, where his mineral deed appeared of record. The tax receipts for the years 1944 and 1945 recite for taxes on "Mineral Interest in following described Property", followed by the surface description. These receipts were entered by the Collector on his roll in proper columns under the respective years, the notation of the receipts being followed by the letters, in red ink, "M.R." In any event, the notations on the Collector's roll for the years 1942 and 1943, and copies of the tax receipts for those years were on file in his office, when the tax sale of April 3, 1944, was made, and those notations, as well as the notations made for the year 1944, were on the roll, and the copy of the tax receipts for payment on the minerals for 1944, as well as the previous tax receipts, were on file in the Collector's office, when the 1945 tax sale was made. It is thus seen that when both sales were made the taxes on the minerals for the years for which the sales were made, as well as the previous year of 1942, had been paid, and the tax records and receipts disclosed such payments and the deed records disclosed the separate ownership of the minerals in McNatt. Slight inquiry or investigation by the tax purchaser would have disclosed those facts.
The roll in the hands of the Collector is his authority to make sales and conveyances of lands for nonpayment of taxes thereon. Sections 9805 and 9921, Code 1942. *Page 843 
Yet, in this case, the roll itself, when these sales were made, showed not only the assessment made by the collector but the actual payment of the tax on the minerals to the collector himself. Section 9901, Code 1942.
(Hn 1) The tax collector "shall assess and collect taxes on land liable to taxation left unassessed by the assessor . . ." Section 9901, Code 1942. The manner of making the assessment is not prescribed by the statute. The collector undertook to assess these minerals. He had the authority to do so and the method adopted does not render his act invalid. But it is said no proof is made that the supervisors adopted a minute approving the collector's assessment. Section 9796, Code 1942, provides "Assessments must be approved by an order of the board of supervisors entered on the minutes; but the failure to make and enter such order shall not vitiate the assessment if it shall appear that the assessment was made according to law". There is no definite proof that the supervisors did, or did not, enter an order approving the assessment, but appellant offered to prove that the method here adopted was the usual method for such assessments in Washington County. The lower court sustained objection to that evidence. Therefore, apparently the supervisors did not enter an order approving the assessment and the method here used was the general method adopted in that County as to the assessment of minerals. Section 9901, Code 1942, not only confers authority upon and makes it the duty of the collector to assess and collect taxes on property unassessed by the assessor, but it also makes it the duty of the collector to ". . . report to the board of supervisors on making each monthly settlement, under oath, additional assessments made by him, a copy of which the clerk shall transmit to the Auditor within ten days, and he shall charge the amount of the State tax thereon to the collector . . ." (Hn 2) Therefore, we have the situation of the collector making an assessment of land left unassessed by the assessor, which the collector *Page 844 
had the authority to do, and we may properly presume he did his duty and reported each month to the supervisors the additional assessments. The taxes collected on such assessments were paid into the respective county and state treasuries. That had been done in this case two years before the first and three years before the second tax sale involved herein. Under these circumstances we think the supervisors had approved the mineral assessments under the facts of this case.
We have set out above, and now again call attention to, the efforts of McNatt to have the minerals assessed to himself separately from the surface. (Hn 3) It is argued that even so he should have gone before the supervisors and insisted that the board enter an order approving the assessment made by the collector. This record discloses that his appearance before the board for that purpose would have been a vain and useless thing. In the first place, it is apparent from the record the method here used was the general method adopted throughout Washington County in assessing minerals. The assessor testified that several hundred came to him and wanted to pay on minerals. He refused to assess any of them. It is undisputed the supervisors would not assess the minerals separately. Therefore, as stated, had McNatt appeared before the Board of Supervisors and insisted that the minerals be separately assessed the request would have been vain and useless. In the second place, we do not think that McNatt, after doing what he did in this case, with the information before him, and after the assessment had been made by the assessor, was required to institute mandamus proceedings against the supervisors in an effort to compel them to enter an order approving the assessment as made by the collector. That would would be placing upon the taxpayer too great a burden. It is the duty of the taxing officials to assess property for taxes. McNatt did all that was required of him. This Court held in Brannan v. Lyon, 86 Miss. 401, 38 So. 609, that where a taxpayer tendered the amount of the tax *Page 845 
owing on his property and the collector erroneously stated to him the taxes had been paid, a sale of the property for non-payment of taxes was void. We have also held that where the clerk of the board of supervisors stated to the owner there had been no tax sale of the property, whereas, in fact, there had been a sale, the offer of the owner to redeem from the sale although he did not actually tender the money, deprived the clerk of the power to convey to the tax purchaser a title to the property. The opinion states "The law does not require one to do a vain and useless thing". McLain v. Meletio et al., 166 Miss. 1, 147 So. 878, 879. Again, where the owner assumed his property had sold for taxes, and offered to pay the clerk the redemption money, but the clerk erroneously told the owner the taxes had been paid and no taxes were owing and due, this deprived the clerk of the power to subsequently convey to the tax purchaser a title to the property although the assessment was regular and valid. Kelly v. Coker,197 Miss. 131, 19 So.2d 519; Beauchamp v. McLauchlin,200 Miss. 83, 25 So.2d 771. The case at bar, in our opinion, is stronger for the taxpayer than the foregoing cases, for the reasons (1) the tax roll in the hands of the collector showed the separate assessment, and (2) that roll, as well as the copies of the tax receipts, disclosed the fact that the taxes on the minerals for two years before the first sale had actually been paid.
(Hn 4) Now, a tax purchaser is not an innocent purchaser for value. He takes the title subject to all its infirmities. Roebuck v. Bailey, 176 Miss. 234, 166 So. 358; 51 Am. Jur., Taxation, Sec. 1061. In Perret v. Borries, 78 Miss. 934, 30 So. 59, the owner paid his taxes but the collector misdescribed the property and it sold for taxes. The assessment roll and the advertisement showed the taxes had not been paid, and the assessment and non-payment appeared perfectly regular, yet this Court held the tax purchaser got no title. Suppose, in this case, the minerals had sold to the State. Surely the Court *Page 846 
would have held, under the state of this record and the all-important fact that the county and state had been paid the tax, that the State would not have gotten title to the property. The tax purchaser is in no better position than the State would have been.
We, therefore, hold under the combination of circumstances existing in this case that appellee Hyman, as against appellant, got no title to the minerals. His title to the surface is not involved. McNatt's bill should have been sustained, and the bill of Hyman should have been dismissed.
Suggestion of error sustained, the cause is reversed and judgment here for appellant.
McGehee, J., dissents.